FILED
                             NOT FOR PUBLICATION                            MAR 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MOUSTAFA EL SAYED HARIDY,                       No. 07-71013

               Petitioner,                       Agency No. A095-618-096

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Moustafa El Sayed Haridy, a native of Saudi Arabia and citizen of Egypt,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
§ 1252. We review for abuse of discretion the denial of a motion to reopen,

Ordonez v. INS, 345 F.3d 777, 782 (9th Cir. 2003), and we deny the petition.

       The BIA did not abuse its discretion in denying Haridy’s motion to reopen

because Haridy did not show prima facie eligibility for asylum and withholding of

removal. See INS v. Abudu, 485 U.S. 94, 104-05 (1988) (the BIA may deny a

motion to reopen for failure to establish a prima facie case for the underlying relief

sought); see also Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (the BIA’s

denial of a motion to reopen shall be reversed if it is “arbitrary, irrational, or

contrary to law”).

       PETITION FOR REVIEW DENIED.




JK/Research                                 2                                        07-71013